Case 1:19-cr-00409-DDD Document 76 Filed 01/16/20 USDC Colorado Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLORADO
                       Judge Daniel D. Domenico

     Criminal Case No. 1:19-cr-00409-DDD

     UNITED STATES OF AMERICA,

                 Plaintiff,

     v.

     1.    JACK V. SMALLEY,

                 Defendant.
     __________________________________________________________________

                PRELIMINARY ORDER OF FORFEITURE
     __________________________________________________________________

           THIS MATTER comes before the Court on the United States’
     Motion for Preliminary Order of Forfeiture pursuant to 18 U.S.C. §
     982(a)(2)(A) and Federal Rule of Criminal Procedure 32.2(b). The Court
     having read said Motion and being fully advised in the premises finds:

           THAT on January 9, 2020, a jury found defendant Jack V.
     Smalley guilty of Count One, which provides a factual basis and cause
     to issue a forfeiture order under 18 U.S.C. § 982(a)(2)(A) for the real
     property located at 13664 Random Ridge VW, Colorado Springs,
     Colorado in El Paso County, including all appurtenances thereto;

           THAT based on the evidence introduced at trial, the Court finds
     the requisite nexus exists between the real property located at 13664
     Random Ridge VW, Colorado Springs, Colorado in El Paso County,
     including all appurtenances thereto, and the crime for which defendant
     Jack V. Smalley was found guilty; and




                                      -1-
Case 1:19-cr-00409-DDD Document 76 Filed 01/16/20 USDC Colorado Page 2 of 3




           THAT prior to the disposition of the assets the United States, or
     its designated sub-custodian, is required to seize the forfeited property
     and provide notice to any third parties pursuant to 21 U.S.C. ' 853(n).

           THEREFORE, IT IS ORDERED, DECREED AND ADJUDGED:

           THAT the defendant’s interest in real property located at 13664
     Random Ridge VW, Colorado Springs, Colorado in El Paso County,
     including all appurtenances thereto, is forfeited to the United States in
     accordance with 18 U.S.C. § 982(a)(2)(A);

           THAT pursuant to Federal Rule of Criminal Procedure 32.2(b)(4),
     this Preliminary Order of Forfeiture shall become final as to the
     defendant at the time of sentencing and shall be made part of the
     sentence and included in the judgment;

           THAT the United States is directed to seize the property subject
     to forfeiture, and further to make its return as provided by law;

           THAT the United States shall publish notice of this Preliminary
     Order of Forfeiture in accordance with 21 U.S.C. ' 853(n), via a
     government website for at least thirty consecutive days, and to make its
     return to this Court that such action has been completed;

           THAT upon adjudication of all third-party interests, if any, the
     Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. §
     982(a)(2)(A) and Federal Rule of Criminal Procedure 32.2(c)(2), in which
     all interests will be addressed;

           THAT the Court shall retain jurisdiction to enforce this Order and
     adjudicate the interests of all third-parties in ancillary proceedings.
     Fed. R. Crim. P. 32.2(c)(1); and



                                        -2-
Case 1:19-cr-00409-DDD Document 76 Filed 01/16/20 USDC Colorado Page 3 of 3




           THAT this Preliminary Order of Forfeiture may be amended
     pursuant to Federal Rule of Criminal Procedure 32.2(e)(1).



     DATED: January 16, 2020.               BY THE COURT:



                                            _______________________
                                            Daniel D. Domenico
                                            United States District Judge




                                      -3-
